DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I and catalyst species represented by Formula (I), 1-11 and 14-16, in the reply filed on January 28, 2022 is acknowledged.
Claim Objections
Claims 2, 11 and 15 objected to because of the following informalities:  
(i) Delete the phrase “the compound of” in line 4 of claim 2 and in lines 2 and 4 of claim 15 to avoid wordiness.
(ii) In claim 10, line 3 from the end of page 6, the article “an” in the front of “optional group” is missing.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For all claims:
(i) The extraneous words such as “type of” be deleted since the term “type” is not defined.
(ii) The proper selective format “selected from the groups consisting of … and ...” should be used to replace “selected from the groups consisting of … or ...”
Claim 1
(i) The relative term “suitable” renders limitation “suitable reaction condition” indefinite.
(ii) The term “using” should always avoided in a non-use claim.
Claim 4
(i) Line 2, the commas should be deleted.
(ii) “X” in Formula (I-B) is not defined.
Claim 10
(i) The definition of unelected catalyst species represented by Formula (II) is illogical: the divalent bridge “L2” cannot further defined as “hydrogen” in second half of page 6.
(ii) The use of term “can be” renders the claim indefinite and should always be avoided.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Marques et al. (Journal of Polymer Science, Part A: Polymer Chemistry, vol. 37, No. 14, 15 July 1999, Pages 2457-2469) in view of Duchateau et al. (WO 2016/097207, its family US 10,519,267 is referred to hereinafter).
Marques teaches the copolymerization of ethylene/α-olefin/polar olefin with active hydrogens in the presence a metallocene catalyst composition with Zr4+ catalytic center, wherein the functional group of the polar olefin such as OH is protected with trimethylaluminum prior polymerization (Abstract, and page 2458, third paragraph).  Marques teaching meets all of the limitations of the instant claims except the metallocene complex with Ti3+ catalytic center.  
However, those metallocene complexes with Ti3+ catalytic centers are established functionally equivalent catalyst to those metallocene catalyst with Zr4+ catalytic centers in the art for olefin polymerization, such is demonstrated in Duchateau, see at least col. 20, lines 35-46 and col. 37, lines 32-45.
Thus, it would have been obvious to a skilled artisan at the time the invention was made to employ Duchateau’s metallocene complexes with Ti3+ catalytic centers to Marques’s copolymerization process since such is conventional done in the art to in search of improved catalytic activity and degree of incorporation of comonomers in the absence of any showing criticality and unexpected results.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Caixia C. Lu whose telephone number is (571)272-1106. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


C CAIXIA LU
Primary Examiner
Art Unit 1763



/Caixia Lu/Primary Examiner, Art Unit 1763